ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition and a supplemental petition for disciplinary action alleging that respondent James M. Madson has committed professional misconduct warranting public discipline, namely, as personal representative of his father’s estate, he failed to promptly close the estate, failed to maintain proper estate books and records, misappropriated funds from the estate, and in two other matters, failed to appear for court scheduled conferences in client matters, and failed to cooperate with the Director’s investigation of these matters; and
WHEREAS, respondent withdraws the answer he filed, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations of the petition and supplemental petition, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 12-month suspension and that the reinstatement hearing provided for in Rule 18, RLPR, is not waived and that any reinstatement is additionally conditioned on the following:
a. Payment of costs in the amount of $900 plus interest and disbursements in the amount of $455.65 plus interest pursuant to Rule 24(d), RLPR;
b. Compliance with Rule 26, RLPR;
c. Successful completion of the professional responsibility examination pursuant to Rule 18(e);
d. Satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR;
e. Demonstration by clear and convincing evidence of respondent’s psychological fitness to practice law; and
f. Restitution to [a named individual] of $1,500 plus statutory interest, and
WHEREAS, this court has independently reviewed the record, and agrees that the jointly recommended discipline is appropriate,
IT IS HEREBY ORDERED that respondent James M. Madson is suspended for 12 months, effective 14 days from the date of this order, and that any reinstatement is subject to the agreed to conditions set out above. The Director is awarded $900 plus interest in costs and $455.65 plus interest in disbursements.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice